RENDERED: SEPTEMBER 25, 2020; 10:00 A.M.
               NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                 Court of Appeals

                   NO. 2019-CA-0864-MR


DALE BRUCKER                                        APPELLANT



          APPEAL FROM TAYLOR CIRCUIT COURT
v.      HONORABLE SAMUEL TODD SPALDING, JUDGE
               ACTION NO. 18-CR-00257-011



COMMONWEALTH OF KENTUCKY                             APPELLEE



AND                NO. 2019-CA-1403-MR


DALE BRUCKER                                        APPELLANT



          APPEAL FROM TAYLOR CIRCUIT COURT
v.       HONORABLE ALLAN RAY BERTRAM, JUDGE
               ACTION NO. 13-CR-00025-001



COMMONWEALTH OF KENTUCKY                             APPELLEE
                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; TAYLOR AND L. THOMPSON,
JUDGES.

CLAYTON, CHIEF JUDGE: Dale Brucker was involved in a disturbance at the

Taylor County Detention Center while serving an alternative sentence for

manslaughter and being a persistent felony offender. He was convicted by a jury

of inciting to riot and complicity to commit first-degree criminal mischief and his

probation in the manslaughter case was revoked. He brings these related appeals

from the Taylor Circuit Court’s final judgment and sentence in the riot case (18-

CR-00257-011), entered on May 7, 2019, and its order revoking probation in the

manslaughter case (13-CR-00025-001), entered on August 16, 2019. In the first

appeal (2019-CA-0864-MR), Brucker challenges the sufficiency of the evidence

supporting his convictions as well as rulings of the trial court relating to the

admissibility of evidence and cell phone use by jurors; in the second appeal (2019-

CA-1403-MR), he argues that the revocation of probation violated his due process

rights. Having reviewed the record and the applicable law, we affirm in both

appeals.

             On January 23, 2013, Brucker was indicted on charges of murder and

being a persistent felony offender in the first degree. Pursuant to an agreement


                                          -2-
with the Commonwealth, he entered an Alford1 plea of guilty to amended charges

of manslaughter in the second degree and being a persistent felony offender in the

second degree. On July 24, 2018, the trial court imposed an alternative sentence of

twelve years, probated for five years, with the requirement that he serve seven

months and twenty-one days in jail prior to being released on probation. He was

remanded into custody immediately following the sentencing hearing and was

incarcerated at the Taylor County Detention Center. A written judgment reflecting

the sentence imposed by the trial court was entered on August 31, 2018.

               On July 31, 2018, seven days after the entry of his guilty plea,

Brucker was involved in a riot at the detention center. He was convicted by a jury

of inciting a riot, complicity to commit first-degree criminal mischief (wanton),

and being a persistent felony offender in the second degree. A final judgment and

sentence was entered on May 7, 2019. He received a sentence of five years to be

run consecutively with the earlier sentence in the manslaughter case.

               The Commonwealth had previously moved to revoke Brucker’s

probation in the manslaughter case on the grounds he had been charged with a new

felony offense in the riot case. Brucker argued he did not have adequate notice


1
  A plea pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162
(1970), “permits a conviction without requiring an admission of guilt and while permitting a
protestation of innocence.” Wilfong v. Commonwealth, 175 S.W.3d 84, 103 (Ky. App. 2004).
“The entry of a guilty plea under the Alford doctrine carries the same consequences as a standard
plea of guilty.” Id. at 102 (internal quotation marks omitted).



                                               -3-
that the commission of a new felony would be a violation of the conditions of his

probation and the new charge could not serve as the basis for a revocation of

probation. Following a hearing, the trial court entered an order on August 16, 2019,

revoking probation in the manslaughter case, citing Brucker’s conviction for the

offenses connected with the prison riot as the grounds.

             Brucker brings these appeals from the final judgment entered

following his jury trial and from the order revoking his probation. Additional facts

will be set forth below as necessary.

                                 2019-CA-0864-MR

             At the time Brucker was sent to the Taylor County Detention Center

to serve his alternative sentence in the manslaughter case, the center had recently

implemented new safety measures intended to reduce assaults and drug trafficking

among the inmates. These measures included leaving the lights on permanently in

the cells, rather than switching them off at night, and applying tint to the cell

windows, which allowed the guards to see into the cells but prevented the inmates

from looking out.

             The detention center is laid out with aisles branching from a central

command post where the guards monitor the surveillance cameras in the cells.

Brucker was housed in a cell which had beds for 28 inmates but on the day of the

riot housed 35 inmates. According to the testimony of Derek Taylor, one of


                                          -4-
Brucker’s cellmates, the lights being left on 24 hours per day interfered with the

inmates’ ability to monitor the passage of time and keep to a routine. On the night

before the riot, a guard came through the cell at around 10:00 p.m. and switched

off the lights at the request of the inmates. The next evening, however, the lights

were not switched off. Taylor said the inmates could not sleep and were feeling

rowdy in the overcrowded cell. Brucker used his blanket to make a curtain around

his bunk, but the cell remained noisy because the lights were on. Brucker woke up

at about 12:30 a.m. and asked why the lights were still on. He became agitated and

upset because he could not sleep.

             Captain Adam Burress testified that the surveillance video of the cell

showed the inmates were either sleeping or socializing peacefully in the time

leading up to the riot. The video showed Brucker get out of bed at 12:30 a.m. and

rouse the others by pacing and ranting. Brucker used a broom and his shirt to flag

the surveillance camera to get the attention of the guard in the control room to turn

off the lights. He shouted and cursed at the guards to turn off the lights. The guard

responded over the loudspeaker but could not be heard over the noise in the cell.

According to Deputy Matthew Freer, who was in the control room, Brucker was

the main person deputies were communicating with when the riot started. Deputy

Ashley Dobson testified that she was in the control room and saw Brucker wave

the broom at the camera and demand that the lights be turned off. She heard


                                         -5-
Brucker say: “If the lights don’t go off, there’s going to be hell to pay.” Deputy

Tyler Harrod testified that only after Brucker waved the broom at the camera a

second time did the other inmates become irate and aggressive. Sergeant James

Gaddis testified that he watched Brucker pacing the cell and getting all the other

inmates “stirred up.”

             Brucker joined a group of inmates trying to cover the surveillance

cameras using wet toilet paper. According to Brucker, he thought the other

inmates were trying to get the officers to respond as no one had come to the cell

when they used the broom. The wet toilet paper fell off the camera at first, but the

men eventually succeeded in covering the camera. The inmates, including

Brucker, began beating on the tables and windows. According to Brucker, he felt

the situation had gone too far when an inmate cracked a window using a sock full

of dominoes. He and Derek Taylor testified that they sat on a bunk together and

did not participate in any of the subsequent damage or destruction of property.

Brucker also denied encouraging anyone else to do so.

             The inmates pulled up a bunk bed that was bolted to the floor and

rammed the cell door with it, breaking the doorframe. The Jailer, Jack Marcum,

was notified and arrived at the detention center with officers from the sheriff’s

office and the state police. They tried to use pepper spray through the opening in

the cell door but the bunk bed blocked it. Eventually about 25 officers entered the


                                         -6-
cell and handcuffed the inmates, who were subsequently transferred to other

facilities.

              The cell was badly damaged. All the windows were shattered, the

microwave and television were destroyed, sheets and books were torn apart, and

the door to the cell was nonoperational with the door frame pushed out and the

concrete surrounding the door cracked. Part of the floor was missing where the

bunk bed had been pulled loose from where it was bolted.

              Brucker was ultimately convicted by a jury of one count of inciting a

riot and one count of complicity to commit criminal mischief, under a wanton

theory. He was acquitted of charges of attempted escape and tampering with

physical evidence.

              Brucker argues he was entitled to a directed verdict on the charge of

inciting a riot because the Commonwealth failed to prove every element of the

offense beyond a reasonable doubt. “On appellate review, the test of a directed

verdict is, if under the evidence as a whole, it would be clearly unreasonable for a

jury to find guilt, only then the defendant is entitled to a directed verdict of

acquittal.” Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991).

              The pertinent statute provides that “[a] person is guilty of inciting to

riot when he incites or urges five (5) or more persons to create or engage in a riot.”

Kentucky Revised Statutes (KRS) 525.040(1). “Riot” is defined as “a public


                                           -7-
disturbance involving an assemblage of five (5) or more persons which by

tumultuous and violent conduct creates grave danger of damage or injury to

property or persons or substantially obstructs law enforcement or other government

function.” KRS 525.010(5). The Commentary to KRS 525.040 states that “[t]he

intent of the provision is to protect freedom of speech on the one hand and the

public’s right to peace and tranquility on the other.” In the context of a prison

setting, an inmate’s freedom of speech rights must be balanced against “legitimate

penological interests.” Turner v. Safley, 482 U.S. 78, 89, 107 S. Ct. 2254, 2261, 96
L. Ed. 2d 64 (1987).

             Brucker acknowledges that he yelled at the guards to turn off the

lights, that he used curse words, and banged on the tables and windows. He also

admits he waved a broom at the surveillance camera but points out that the

Commonwealth acknowledged this was a common practice for getting the guards’

attention. He questions the credibility of Deputy Dobson’s testimony that he said

there would be hell to pay if the lights were not turned off because she failed to

include this crucial statement in her report of the riot. He contends that the mere

fact the other inmates looked at him as he complained and tried to get the guards’

attention does not show he intended to incite a riot and that any causal connection

between his actions and those of the other inmates is purely conjectural.




                                         -8-
             But evidence was also presented that Brucker was the first inmate

who expressed and displayed anger at the lights being left on, and the other

inmates did not become restless until after Brucker cursed at the deputies over the

security camera. Testimony from Sergeant Gaddis and Deputy Harrod confirmed

that Brucker caused the other inmates to become agitated. Although Taylor

testified that Brucker quieted down after waving the broom and spent the rest of

the time sitting with him on one of the bunks, the cell surveillance video showed

Brucker pacing the floor and helping the others cover the camera. “[J]udgment as

to the credibility of witnesses and the weight of the evidence are left exclusively to

the jury.” Fairrow v. Commonwealth, 175 S.W.3d 601, 609 (Ky. 2005). “[W]e

entrust to the wisdom of the twelve men and women who comprise the jury the

responsibility to sort between the conflicting versions of events and arrive at a

proper verdict.” Newkirk v. Commonwealth, 937 S.W.2d 690, 696 (Ky. 1996). It

was well within the jury’s province to assess the credibility of the witnesses and to

assign more weight to the testimony of Dobson than to Taylor.

             “The ‘normal activity’ to which a prison is committed – the

involuntary confinement and isolation of large numbers of people, some of whom

have demonstrated a capacity for violence – necessarily requires that considerable

attention be devoted to the maintenance of security.” Hopkins v. Smith, 592
S.W.3d 319, 323 (Ky. App. 2019) (quoting Pell v. Procunier, 417 U.S. 817, 826-


                                         -9-
27, 94 S. Ct. 2800, 41 L. Ed. 2d 495 (1974)). Particularly when viewed within this

context, it was not unreasonable for the jury to conclude that Brucker’s actions and

words incited his cellmates to participate in a riot.

             Next, Brucker argues there was insufficient evidence to convict him

of complicity to commit criminal mischief. “A person is guilty of criminal

mischief in the first degree when, having no right to do so or any reasonable

ground to believe that he or she has such right, he or she intentionally or wantonly

. . . [d]efaces, destroys, or damages any property causing pecuniary loss of $1,000

or more[.]” KRS 512.020(1)(a). Complicity is defined as follows: “When causing

a particular result is an element of an offense, a person who acts with the kind of

culpability with respect to the result that is sufficient for the commission of the

offense is guilty of that offense when he . . . [a]ids, counsels, or attempts to aid

another person in planning, or engaging in the conduct causing such result[.]”

KRS 502.020(2)(b).

             Brucker argues that the Commonwealth failed to present sufficient

evidence that he actively participated and aided in the actions of the inmates that

resulted in the damage to the detention center. He contends that the

Commonwealth acknowledged that it lacked such evidence when the prosecutor

stated in his closing remarks that there was no evidence to suggest that Brucker

damaged anything, broke the window or the door, or pulled up the bed.


                                          -10-
             But “[a] person can be guilty of ‘complicity to the result’ under KRS

502.020(2) without the intent that the principal’s act cause the criminal result, but

with a state of mind which equates with the kind of culpability with respect to the

result that is sufficient for the commission of the offense, whether intent,

recklessness, wantonness, or aggravated wantonness.” R.S. v. Commonwealth, 423
S.W.3d 178, 185 (Ky. 2014) (internal quotation marks and citation omitted).

“Importantly, under ‘complicity to the result,’ an accomplice’s liability and the

principal actor’s liability can be at different levels. And proof that another caused

the prohibited result is all that is required. Indeed, only the

defendant/accomplice’s mental state is at issue.” Id. (internal quotation marks and

citations omitted).

             Thus, the Commonwealth did not need to prove that Brucker acted

with intent to cause the specific damage to the cell or engaged in the criminal

conduct that led to the damage. It merely needed to show that he acted wantonly in

aiding the principals who did cause the damage. In addition to instigating the riot

and rousing his fellow inmates, Brucker assisted in successfully covering the

surveillance camera. Although Brucker claimed he participated in covering the

camera solely to get the guards’ attention, the jury could infer that he acted

wantonly in doing so as it concealed the ensuing destruction of the cell from the

guards.


                                          -11-
             Next, Brucker argues that the trial court abused its discretion in

denying his motion for a mistrial after it was discovered that members of the jury

had been using their cell phones. “A mistrial is an extreme remedy and should be

resorted to only when there appears in the record a manifest necessity for such an

action or an urgent or real necessity.” Graves v. Commonwealth, 285 S.W.3d 734,

737 (Ky. 2009) (quoting Bray v. Commonwealth, 177 S.W.3d 741, 752 (Ky.

2005)). “Specifically, the decision should be based on whether the complained of

‘event . . . prevented the [party] from receiving a fundamentally fair trial.’”
Id. (citation omitted). We review the trial court’s denial of a mistrial for abuse of

discretion. Id. “The test for abuse of discretion is whether the trial judge’s

decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

             The jurors were not told at the beginning of the proceedings that cell

phones were not permitted. Neither the prosecutor nor defense counsel requested

such an announcement from the trial court. It was only discovered during the

penalty phase deliberations that the jurors had their cell phones and that several

jurors had used them. The defense moved for a mistrial. The trial court stated it

would only grant a mistrial if there was some evidence that the phones had been

used in a manner that could potentially have compromised the verdict. The jurors

were brought individually into the courtroom and questioned about their cell phone


                                         -12-
usage. Three jurors admitted they had their cell phones with them during

deliberations but testified they used them for personal purposes only. One of the

jurors, for example, sent a text to his wife to let her know he would be late getting

home and lent the phone to another juror to text her mother about childcare.

Another juror explained he borrowed a phone to call his wife to contact his

employer and give notice for his work shift that night as the deliberations were

running late. The trial court denied the motion for a mistrial.

             Brucker argues that the trial court’s questioning of the jurors was

inadequate because the jurors, after being individually questioned, were allowed to

return to the same room where presumably they could have discussed the matter

amongst themselves. Brucker does not provide a citation to the record showing he

objected to this procedure. In any event, this argument is purely speculative and

certainly does not merit a mistrial.

             Brucker also faults the trial court for not asking each juror specifically

about using the phones to access Facebook or other social media contacts. Brucker

did not request the trial court to make such an inquiry and consequently this

argument is not preserved for appeal. “[A]n appellant preserves for appellate

review only those issues fairly brought to the attention of the trial court. . . . A new

theory of error cannot be raised for the first time on appeal.” Elery v.

Commonwealth, 368 S.W.3d 78, 97-98 (Ky. 2012) (internal quotation marks and


                                         -13-
citations omitted). In the absence of any evidence that the use of the cell phones

improperly influenced the deliberations of the jury and resulted in an unfair trial,

the trial court did not abuse its discretion in denying the motion for a mistrial.

             Finally, Brucker argues that the trial court erred in admitting

Commonwealth’s Exhibit 1, an itemized list of the estimated expenses associated

with repairing the damage to the cell where the riot took place. The amount

totaled $8,413.56, well over the $1,000 threshold to sustain a conviction for first-

degree criminal mischief. KRS 512.020(1). Brucker’s trial counsel objected to the

introduction of the document, claiming the defense had never received it in

discovery.

             When the Commonwealth sought to introduce Exhibit 1, defense

counsel objected, explaining that the document was not included in the discovery

packet. After the Commonwealth insisted that the document had been included in

discovery, defense counsel pointed out that the exhibit was not numbered in the

same manner as the rest of the discovery documents. The trial court commented

that Brucker’s defense counsel had inherited the case and documents frequently get

lost in the shuffle. Brucker’s counsel did acknowledge that the estimate was listed

in the Commonwealth’s bill of particulars. The bill of particulars, which was filed

shortly after the indictment and over four months prior to trial, listed an

“Estimate[d] cost of damages” as one of the documents in the possession of the


                                         -14-
Commonwealth, thus providing notice of its existence to the defense. The trial

court allowed the exhibit to be admitted into evidence.

              “We review a trial court’s ruling on the admissibility of evidence for

an abuse of its discretion.” Chames v. Commonwealth, 405 S.W.3d 519, 522 (Ky.

App. 2012). We apply the same standard when reviewing a trial court’s ruling

regarding a discovery violation. Wilson v. Commonwealth, 381 S.W.3d 180, 191

(Ky. 2012).

              The trial court’s decision to admit the document was not an abuse of

discretion because there is no clear evidence of a discovery violation. In any

event, substantial evidence of the damages to the cell was introduced in the form of

numerous photographs showing the damage to the door, floor, windows, the metal

bunk bed, the television, and the microwave. Additionally, Deputy Freer described

the situation as resembling a tornado going through the cell. On the basis of this

evidence, the jury could infer that the damages were well over $1,000.

              For the foregoing reasons, the judgment and sentence of the Taylor

Circuit Court is affirmed.

                                 2019-CA-1403-MR

              In his second appeal, Brucker argues that his due process rights were

violated when his probation was revoked for the offenses committed in connection

with the riot at the detention center. As previously outlined, Brucker was indicted


                                         -15-
in 2013 for murder and being a persistent felony offender in the first degree.

Pursuant to an agreement with the Commonwealth, he entered a plea of guilty to

amended charges of second-degree manslaughter and second-degree PFO. He was

sentenced on July 24, 2018, to an alternative sentence of twelve years, probated for

five years, with the requirement that he serve seven months and twenty-one days

before being released on probation. The trial court denied his motion to serve the

seven months and twenty-one days on home incarceration. The final written

judgment in the case was not entered until August 31, 2018.

             Meanwhile, Brucker was sent immediately to the detention center

where he was involved in the riot on July 31, 2018. On October 24, 2018, the

Commonwealth moved to revoke his probation on the grounds he had been

charged with a new felony offense in connection with the disturbance. Brucker

moved to dismiss the motion, arguing that because the written judgment imposing

sentence was not entered until after the commission of the new felony offense he

did not receive adequate notice of the conditions of probation.

             At the probation hearing, which was held on May 7, 2019, after

Brucker had been convicted and sentenced in connection with the riot, a probation

officer testified that officers typically meet with probationers when they are

released from custody to begin their period of probation, and the conditions of

probation are reviewed at that time. Because Brucker was incarcerated and had not


                                        -16-
yet begun probation nor met with his probation officer when he committed the new

offenses, he argued he was not given adequate notice of the conditions of his

probation. The trial court rejected this argument, observing that it could lead to a

situation in which a defendant released on probation could fail to report to his

probation officer and commit a new offense without suffering any impact on his

probation. The trial court subsequently entered an order revoking Brucker’s

probation.

             Brucker argues that the revocation violated his due process rights

because the final judgment had not yet been entered and his probationary period

had not yet commenced when he committed the criminal offenses associated with

the riot; he did not receive actual or written notice of the terms of his probation;

and no conditions of probation were listed in the final judgment.

             Brucker’s argument that the revocation was premature would appear

to be resolved by Brown v. Commonwealth, 564 S.W.2d 21 (Ky. App. 1977), in

which the appellant claimed that only an individual who had actually commenced

probation could have his probation revoked. “Otherwise, he assert[ed], there are

no conditions of probation which a potential probationer could violate and hence

he would have no notice as to a course of conduct by which he could avoid

revocation.” Id. at 23. The Court disagreed, stating: “Sound policy requires that

courts should be able to revoke probation for a defendant’s offense committed


                                         -17-
before the sentence commences; an immediate return to criminal activity is more

reprehensive than one which occurs at a later date.” Id. (quoting United States v.

Ross, 503 F.2d 940, 943 (5th Cir. 1974)). Thus, under Brown, there was nothing to

prevent the trial court from revoking Brucker’s probation for committing an

offense before the commencement of his period of probation.

             Brucker argues that Brown is distinguishable, however, because the

criminal defendant in that case received actual notice that committing a criminal

offense would violate the conditions of his probation. Brucker did not receive such

actual notice and contends that his situation is more akin to that of the appellant in

Patton v. Commonwealth, No. 2011-CA-0101-MR, 2012 WL 592331 (Ky. App.

Feb. 24, 2012). Patton entered a plea of guilty to several offenses, was sentenced

by the trial court, and was ordered to report to the Office of Probation and Parole.

When he did so, he appeared to be intoxicated and was arrested. His probation was

subsequently revoked. In an unpublished opinion, a panel of this Court vacated the

revocation because the appellant “was not given the terms of probation nor did he

receive notice of what term he violated[.]” Id. at *1. In so ruling, the Court relied

on KRS 533.030(5), which provides that “[w]hen a defendant is sentenced to

probation or conditional discharge, he shall be given a written statement explicitly

setting forth the conditions under which he is being released.” Brucker did not

receive such a written statement.


                                         -18-
             Nonetheless, Brucker’s situation is significantly different from

Patton’s. While it is entirely plausible that a defendant might not know that

alcohol use, which is legal under other circumstances, is not permitted under the

conditions of his probation, it is inconceivable that a defendant would not know

that committing a criminal offense while under sentence for another offense would

be without consequences. In Tiitsman v. Commonwealth, 509 S.W.2d 275 (Ky.

1974), the defendant claimed that he had filed a motion for probation but was

unaware the motion had been granted. Consequently, he had not been “advised of

the conditions of the probation and not knowing of those conditions he could not

be held accountable for a violation of them.” Id. at 276. The then-Court of

Appeals rejected this argument, stating:

             We find the motion to vacate the judgment revoking the
             probation to be entirely without merit. Assuming that
             appellant may not have had knowledge of the probation
             of his sentence, or the conditions thereof, we cannot
             accede to appellant’s view that his subsequent
             commission of crime must be ignored by the court as a
             factor in a revocation hearing. Every person on
             probation or who has a motion for probation pending
             must be charged with knowledge that subsequent
             criminal behavior may have some bearing upon his
             probation or his motion for probation. In appellant’s case
             his knowledge of whether his motion for probation had
             been sustained or was still pending was immaterial for in
             either event the court had every right to consider his
             subsequent criminal behavior in determining on the one
             hand whether to grant the probation or on the other
             whether to revoke it if it had already been granted.


                                           -19-
Id.

             Numerous other courts have stated that it is implicit in a grant of

probation that the defendant refrain from violating the law. The Appellate Court of

Connecticut, for example, has stated: “Due process does not require that the

defendant, in a revocation of probation proceeding based on criminal activity, be

aware of the conditions of probation. ‘In such a case, knowledge of the criminal

law is imputed to the probationer, as is an understanding that violation of the law

will lead to the revocation of probation. On the other hand, where the proscribed

acts are not criminal, due process mandates that the [defendant] cannot be subject

to a forfeiture of his liberty for those acts unless he is given prior fair warning.’”

State v. Lewis, 58 Conn. App. 153, 157, 752 A.2d 1144, 1146 (2000) (quoting

United States v. Dane, 570 F.2d 840, 844 (9th Cir. 1977), cert. denied, 436 U.S.
959, 98 S. Ct. 3075, 57 L. Ed. 2d 1124 (1978)). See also People v. Campos, 198
Cal. App. 3d 917, 921, 244 Cal. Rptr. 75 (1988) (“It is implicit in every order

granting probation that the defendant refrain from engaging in criminal

practices.”); State v. Budgett, 146 N.H. 135, 138, 769 A.2d 351, 353 (2001) (“It

would be illogical and unreasonable to conclude that a defendant, who has been

granted conditional liberty, needs to be given an express warning that if he

commits a crime, he will lose the privilege of that liberty.”); State v. McGinnis,




                                          -20-
243 N.W.2d 583, 587-88 (Iowa 1976) (“Implicit in any probation is the condition

the probationer shall not violate the law.”).

             Finally, Kentucky’s alternative sentencing statute, KRS 533.020,

specifically empowers the court to modify an alternative sentence if the defendant

commits a criminal offense and clearly differentiates between violating a condition

of the sentence and committing a criminal act.

             For the foregoing reasons, the Taylor Circuit Court did not violate

Brucker’s due process rights when it revoked his probation.

                                     Conclusion

             The Taylor Circuit Court’s final judgment and sentence in 18-CR-

00257-011 (No. 2019-CA-0864-MR) and its order revoking probation in 13-CR-

00025-001 (No. 2019-CA-1403-MR) are hereby affirmed.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEFS FOR APPELLEE:

Molly Mattingly                            Daniel Cameron
Assistant Public Advocate                  Attorney General of Kentucky
Frankfort, Kentucky
                                           Aspen Roberts
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -21-